Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016065604 and JP 2017033215, filed on 06/05/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020, 05/13/2020 and 11/30/2020 have been filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 15/468906 (herein after ‘906). Although the claims at issue are not identical, they are not patentably distinct from each other because.
Regarding to claims 1-19 of current application, claims 1-19 of co-pending application ‘906 discloses a similar system as describing in recent application.  ‘906 may use different 
For example, independent claims 1, 18-19, recent application teach “a device management controller” including at least one selected from the group consistent of” “a part management controller”, “a device state monitoring controller” and “a data matching controller” are configured to monitor parts data, monitor integrity of device data and to monitor facility data”.
Application ‘906 teaches “a device management controller” is configured to monitor parts data, monitor integrity of device data and to monitor facility data”.  Application ‘906 does not specify each module to perform each action.  It would be obvious to ordinary skill in the art before the effective filling date to recognize that even though application ‘906 does not disclose each individual module performing each action, ‘906 would have same modules built within the device management controller in order to perform the same function as recited in the recent application.  By providing the same function within a same device, a use can reduce power usage, space and cost.
For dependent claims same logic mentioned above are applied.
Below is the chart showing the similarities and differences (underline) of claims 1-19 of the current application and claims 1-19 of co-pending application 15/468906
Recent Application 16/800719
Co-pending Application 15/468906
1 - A substrate processing apparatus comprising:
least one selected from the group consisting of:
.  a parts management controller configured to monitor parts data of parts constituting the apparatus;
.  a device state monitoring controller configured to monitor integrity of device data obtained from an operating state of the parts constituting the apparatus; and 
.  a data matching controller configured to monitor facility data provided from a factory facility to the apparatus, 

wherein the device management controller is configured to:
.  evaluate at least a plurality of data selected from the group consisting of the parts data, the device data, and the facility data; and 
.  derive information indicative of an operation state of the apparatus based on at least a plurality of monitoring result data selected from the group consisting of acquired by the parts management controller, device state monitoring result data acquired by the device state monitoring controller, and utility monitoring result data acquired by the data matching controller
1 - A substrate processing apparatus comprising:
.  a device management controller configured to:

. monitor the state of parts constituting the apparatus;

.  monitor integrity of device data obtained from an operation state of the parts constituting the apparatus; and 

.  monitor facility data provided from a factory facility to the apparatus; and 
a display device including an operation screen for displaying at least a screen,
wherein the device management controller is configured 
. to derive information evaluating the operation state of the apparatus based on a plurality of monitoring result data selected from a group consisting of maintenance timing monitoring result data, device state monitoring result data, and utility monitoring result data, and 
wherein the display device is configured to display at least one selected from a group consisting of a screen for displaying at least one monitoring result data selected from the maintenance timing monitoring result data and the device state monitoring result data, a screen for displaying the utility monitoring result data, and a screen for quantitatively displaying the information evaluating the operation state of the apparatus.
2. The substrate processing apparatus of claim 1, wherein the device management controller is configured to derive an index indicative of the operation state of the apparatus, the index being derived from the monitoring result data that is determined as abnormal and that is of the plurality of monitoring result data selected from the group consisting of the maintenance timing monitoring result data, the device state monitoring result data, and the utility monitoring result data
2. The substrate processing apparatus of Claim 1, wherein the device management controller is configured to derive the information evaluating the operation state of the apparatus based on the monitoring result data that is determined as abnormal and that is of the plurality of monitoring result data selected from a group consisting of the maintenance timing monitoring result data, the device state monitoring result data and the utility monitoring result data.
3. The substrate processing apparatus of claim 1, wherein the device management controller is configured to determine an extent of abnormality of the maintenance timing 
3. The substrate processing apparatus of Claim 1, wherein the device management controller is configured to determine an extent of abnormality of the maintenance timing 
4. The substrate processing apparatus of claim 1, wherein the data matching controller is configured to: compare the facility data related to a plurality of diagnosis target items for customer utility item, which is an item supplied from the factory facility, with reference data serving as a reference for the facility data; and determine whether or not the facility data is abnormal.
4. The substrate processing apparatus of Claim 1, wherein the device management controller is configured to compare the facility data related to a plurality of diagnosis target items for customer utility item, which is an item supplied from the factory facility, with reference data serving as a reference for the facility data, and determine whether or not the facility data is abnormal
5. The substrate processing apparatus of claim 1, further comprising a display device configured to display at least one monitoring result data selected from the group consisting of the maintenance timing monitoring result data, the device state monitoring result data, and the utility monitoring result data, 





wherein the data matching controller is configured to compare the facility data with reference data and cause the display device to display the utility monitoring result data determined as abnormal as an icon indicating that an abnormality occurs.
1. A substrate processing apparatus comprising: wherein the display device is configured to display at least one selected from a group consisting of a screen for displaying at least one monitoring result data selected from the maintenance timing monitoring result data and the device state monitoring result data, a screen for displaying the utility monitoring result data, and a screen for quantitatively displaying the information 
5. The substrate processing apparatus of Claim 4, wherein the device management controller is configured to compare the facility data with the reference data and display an icon indicating that an abnormality occurs in accordance with the presence or absence of the utility monitoring result data determined as abnormal.
6. The substrate processing apparatus of claim 1, wherein the device management controller includes 










7. A substrate processing apparatus comprising at least:
a device management controller  configured to: 
monitor the state of parts constituting the apparatus;  
monitor integrity of device data obtained from an operation state of the parts constituting the apparatus; and  
monitor facility data provided from a factory facility to the apparatus; and 
a storage part that stores a device name and an IP address of a master apparatus, wherein the 
make communication connection with the master apparatus with the IP address and then collate a device name of the master apparatus acquired by the communication connection with the device name of the master apparatus stored in the storage part; and 
acquire a recipe file from the master apparatus when the device names match each other in a collation, copy the acquired recipe file of the master apparatus, and make the copied recipe file a recipe file of the substrate processing apparatus.
The substrate processing apparatus of claim 6, 
wherein when the device names match each other in a collation, the data matching controller is configured to acquire a recipe file from the master apparatus, copy the acquired recipe file of the master apparatus, and make the copied recipe file a recipe file of the substrate processing apparatus.
7. A substrate processing apparatus comprising at least:
acquire a recipe file from the master apparatus when the device names match each other in a collation, copy the acquired recipe file of the master apparatus, and make the copied recipe file a recipe file of the substrate processing apparatus.
8. The substrate processing apparatus of claim 6, wherein when the device names match each other in a collation, the data matching controller is configured to acquire a parameter file from the master apparatus, and collate the acquired parameter file of the master apparatus with a parameter file of the substrate processing apparatus.
7. A substrate processing apparatus comprising at least:
acquire a recipe file from the master apparatus when the device names match each other in a collation, copy the acquired recipe file of the master apparatus, and make the copied recipe file a recipe file of the substrate processing apparatus.
9. The substrate processing apparatus of claim 1, further comprising 
a display device including an operation screen for displaying a result of copying or collating files between apparatuses, wherein the data matching controller is configured to cause the display device to display a collation progress status of a parameter file of a master apparatus.
9. The substrate processing apparatus of Claim 1, wherein the 
device management controller is configured to cause the display device to display a collation progress status of a parameter file of a master apparatus.
10. The substrate processing apparatus of claim 9, wherein the data matching controller is configured to cause the display device to display a ratio of matching between files as a result of file copy or file collation between apparatuses.
10. The substrate processing apparatus of Claim 1, wherein device management controller is configured to cause the display device to display a ratio of matching between files as a result of file copy or file collation between apparatuses.
wherein the device state monitoring controller is configured to: compare the device data obtained from the operation state of the parts constituting the apparatus with standard data corresponding to the device data; and determine whether or not the device data is abnormal.
11. The substrate processing apparatus of Claim 1, wherein the management controller is configured to compare the device data obtained from the operation state of the parts constituting the apparatus with standard data corresponding to the device data and determine whether or not the device data is abnormal.
12. The substrate processing apparatus of claim 11, wherein the device state monitoring controller is configured to make communication connection with a master apparatus having standard device data and obtain the standard device data from the master apparatus.
12. The substrate processing apparatus of Claim 11, wherein the device management controller is configured to make communication connection with a master apparatus having standard device data and obtain the standard device data from the master apparatus.
13. The substrate processing apparatus of claim 1, wherein the parts management controller is configured to compare the parts data with a threshold value corresponding to the parts data and determine replacement timing according to whether the parts data exceeds the threshold value.
13. (Currently Amended) The substrate processing apparatus of Claim 1, wherein the device management controller is configured to compare parts data of the parts constituting the apparatus with a threshold value corresponding to the parts data and determine replacement timing according to whether the parts data exceeds the threshold value.

14. The substrate processing apparatus of Claim 1, wherein the device management controller includes a storage part that stores parts data of the parts constituting the apparatus and a threshold value corresponding to the parts data, and wherein the device management controller causes the display device to display an icon in accordance with the number of the maintenance timing monitoring result data determined as abnormal in comparison between the parts data and reference data
15. The substrate processing apparatus of claim 1, further comprising: 
a display device that displays on an operation screen at least one selected from the group consisting of: a screen for displaying at least one monitoring result data selected from the maintenance timing monitoring result data and the device state monitoring result data; 
a screen for displaying the utility monitoring result data; and a screen for quantitatively 
1. A substrate processing apparatus comprising:
wherein the display device is configured to display at least one selected from a group consisting of a screen for displaying at least one monitoring result data selected from the maintenance timing monitoring result data and the device state monitoring result data, a screen for displaying the utility monitoring result data, and a screen for quantitatively 
The substrate processing apparatus of claim 1, further comprising: 
. a display device that displays on an operation screen a screen for schematically displaying an overall schematic view of the apparatus,
.  wherein the device management controller displays on the operation screen a part of the apparatus in which an abnormality occurs, based on monitoring result data determined as abnormal, of at least one selected from the maintenance timing monitoring result data and the device state monitoring result data, in such a manner that the abnormality can be discriminated.
16. A substrate processing apparatus comprising:
 a display device that displays on an operation screen a screen for schematically displaying an overall schematic view of the apparatus, 

.  wherein the device management controller displays on the operation screen a part of the apparatus in which an abnormality occurs, based on monitoring result data determined as abnormal, of at least one selected from the maintenance timing monitoring result data and the device state monitoring result data, in such a manner that the abnormality can be discriminated
17. The substrate processing apparatus of claim 1, further comprising: 
.  a display device configured to display a result of comparison between a file of the apparatus and a file of a master apparatus,


on the operation screen a screen for displaying a result of comparison between a file of the apparatus and a file of a master apparatus, and 
held by each of the parts management controller, the device state monitoring controller, and the data matching controller, and displays a matching ratio on the operation screen.
at least one selected from the group consisting of: 

a parts management controller configured to monitor parts data of parts constituting the apparatus; 
a device state monitoring controller configured to monitor integrity of device data obtained from an operating state of the parts constituting the apparatus; and 
a data matching controller configured to monitor facility data provided from a factory facility to the apparatus, wherein the device management controller is configured to: 



evaluate at least a plurality of data selected from the group consisting of the device data, the parts data, and the facility data; and 
derive information indicative of an operation state of the apparatus based on at least one monitoring result data selected from the group consisting of maintenance timing monitoring result data acquired by the parts management controller, device state monitoring result data acquired by the device state monitoring controller, and utility monitoring result data determined by the data matching controller.

a device management controller configured to:
monitor states of parts constituting the apparatus, 

monitor integrity of device data constituting the apparatus, and  


monitor facility data provided from a factory facility to the apparatus, and 
a display device including an operation screen for displaying at least a screen,
wherein the device management controller is configured to 

derive information evaluating the operation state of the apparatus based on a plurality of monitoring result data selected from a group consisting of maintenance timing monitoring result data, device state monitoring result data, and utility monitoring result data, and 
wherein the display device is configured to display at least one selected from a group consisting of a screen for displaying at least one monitoring result data selected from the maintenance timing monitoring result data and the device state monitoring result data, a screen for displaying the utility monitoring result data, and a screen for quantitatively displaying the information evaluating the operation state of the apparatus
 wherein the device management controller includes at least one selected from the group consisting of: 

a parts management controller configured to monitor parts data of parts constituting the apparatus; 
a device state monitoring controller configured to monitor integrity of device data obtained from an operating state of the parts constituting the apparatus; and 
a data matching controller configured to monitor facility data provided from a factory facility to the apparatus, the process comprising: 
monitoring the parts data and outputting maintenance timing monitoring result data; 

comparing the device data with standard data and outputting device state monitoring result data; 
comparing the facility data of the apparatus with reference data corresponding to the facility data and outputting utility monitoring result data; and 
evaluating at least a plurality of data selected from the group consisting of the device data, the parts data, and the facility data and deriving information indicative of an operation state of the apparatus based on at least a plurality of monitoring result data selected from the group consisting of the maintenance timing monitoring result data, the device state monitoring result data, and the utility monitoring result data
wherein the device management controller is configured to



monitor states of parts constituting an apparatus,

monitor integrity of device data constituting the apparatus, 


monitor facility data provided from a factory facility to the apparatus, the process comprising:
monitoring a maintenance timing of the parts constituting the apparatus and outputting maintenance timing monitoring result data;
comparing the device data generated by the apparatus with standard data and outputting device state monitoring result data;
comparing the facility data of the apparatus with reference data corresponding to the facility data and outputting utility monitoring result data;



displaying at least one selected from a group consisting of a screen for displaying at least one monitoring result data selected from the maintenance timing monitoring result data and the device state monitoring result data, a screen for displaying the utility monitoring result data, and a screen for quantitatively displaying the information evaluating the operation state of the apparatus.   







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13, 17-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13, 17-19 recites “parts management controller”, claims 1, 11-12 and 18-19 recite “device state monitoring controller”, claims 1, 4-10, and 18-19 recite “data matching controller”.  There is no teaching of these controllers.  The specification discloses “parts management control part”, device state monitoring control part” and “data matching control part”.  (See Fig. 6)
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joho (US 2009/0118855 - Provided by IDS)
Regarding to claim 1, Yoho teaches a substrate processing apparatus comprising: (Fig. 2)
a device management controller (Fig.1 Controller 20) including at least one selected from the group consisting of:
a parts management controller (Fig.1, Information collection Part 13) configured to monitor parts data of parts constituting the apparatus; (¶0021-0022; ¶0025 monitoring components making up semiconductor apparatus)
a device state monitoring controller (Fig.1 Controller 12) configured to monitor integrity of device data obtained from an operating state of the parts constituting the apparatus; (¶0022-0024)
a data matching controller (Fig.1 Controller 12) configured to monitor facility data provided from a factory facility to the apparatus, wherein the device management controller is configured to: (¶0048, ¶0051 MTBF and environment data is received in order to determine operation condition of the apparatus)
Maintenance information ¶0053-0056), and the facility data (¶0022-0024); and 
derive information indicative of an operation state of the apparatus based on at least a plurality of monitoring result data selected from the group consisting of (¶0066-0079) maintenance timing monitoring result data  acquired by the parts management controller (Maintenance information ¶0053-0056), device state monitoring result data by the device state monitoring controller (¶Attribute information ¶0048-0051), and utility monitoring result data acquired by the data matching controller (Status Determined Information ¶0058-0065).
Regarding to claim 2, Yoho teaches the substrate apparatus of claim 1.  Yoho further teaches wherein the device management controller is configured to derive an index indicative of the operation state of the apparatus, the index being derived from the monitoring result data that is determined as abnormal and that is of the plurality of monitoring result data selected from the group consisting of the maintenance timing monitoring result data, the device state monitoring result data, and the utility monitoring result data (Fig.3 b; ¶0078 – determine level of thinning-out i.e. worn-out ratio of part, ¶0083 determining if a warning should be sent based on different level of thinning-out)
Regarding to claim 3, Yoho teaches the substrate apparatus of claim 1.  Yoho further teaches wherein the device management controller is configured to determine an extent of abnormality of the maintenance timing monitoring result data or the device state monitoring result data for each of a plurality of diagnosis target items including the parts of the apparatus (¶0076-0081 – determine when the component needs maintenance service
Regarding to claim 4, Yoho teaches the substrate apparatus of claim 1.  Yoho further teaches wherein the data matching controller is configured to: compare the facility data related to a plurality of diagnosis target items for customer utility item, which is an item supplied from the factory facility, with reference data serving as a reference for the facility data; serving as a reference for the facility data, (¶0077 - Thereafter, the data processing part 23 compares the calculated “existence percentage in allowable accuracy ” and “component consumed ratio ” with the status-determined information D3 and determines in which level the status of the component A lies)
	determine whether or not the facility data is abnormal (¶0077-0081 - determine whether to send out repair request based on different level)
Regarding to claim 15, Yoho teaches the substrate apparatus of claim 1.  Yoho further teaches a display device that displays on an operation screen at least one selected from the group consisting of:
a screen for displaying at least one monitoring result data selected from the maintenance timing monitoring result data (Fig.5b – D1 displaying MTBF) and the device state monitoring result data; (Fig.3a D3 – component consumption ratio)
a screen for displaying the utility monitoring result data (Fig.4c – Displaying total operation hours); and a screen for quantitatively displaying the information evaluating the operation state of the apparatus. (Fig.4b – displaying analytic result)
Regarding to claim 18, Yoho teaches a device management controller (Fig.1 Controller 20) comprising at least one selected from the group consisting of:
Fig.1, Information collection Part 13) configured to monitor parts data of parts constituting the apparatus; (¶0021-0022; ¶0025 monitoring components making up semiconductor apparatus)
a device state monitoring controller (Fig.1 Controller 12) configured to monitor integrity of device data obtained from an operating state of the parts constituting the apparatus; (¶0022-0024)
a data matching controller (Fig.1 Controller 12) configured to monitor facility data provided from a factory facility to the apparatus, wherein the device management controller is configured to: (¶0048, ¶0051 MTBF and environment data is received in order to determine operation condition of the apparatus)
evaluate at least a plurality of data selected from the group consisting of the device data (Maintenance information ¶0053-0056), the parts data (¶0022-0023), and the facility data; (¶0022-0024)
derive information indicative of an operation state of the apparatus based on at least one monitoring result data selected from the group consisting of (¶0066-0079) maintenance timing monitoring result data acquired by the parts management controller (Maintenance information ¶0053-0056), device state monitoring result data acquired by the device state monitoring controller (¶Attribute information ¶0048-0051), and utility monitoring result data determined by the data matching controller (Status Determined Information ¶0058-0065)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joho (US 2009/0118855 - Provided by IDS) and further in view of Yamamoto (US 2015/0039116 - Provided by IDS)
Regarding to claim 5, Yoho teaches the substrate of claim 1.  Yoho further teaches a display device (Fig. 2, Mail display part 32) configured to display at least one monitoring result data selected from the group consisting of the maintenance timing monitoring result data (Fig. 4a) , the device state monitoring result data (Fig. 4b), and the utility monitoring result data, (Fig. 3a)
wherein the data matching controller is configured to compare the facility data with reference data (¶0077 - Thereafter, the data processing part 23 compares the calculated “existence percentage in allowable accuracy ” and “component consumed ratio ” with the status-determined information D3 and determines in which level the status of the component A lies) 
Yoho fails to teach cause the display device to display the utility monitoring result data determined as abnormal as an icon indicating that an abnormality occurs
Yamamoto teaches
cause the display device to display the utility monitoring result data determined as abnormal as an icon indicating that an abnormality occurs (Fig.10; ¶0038)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Joho to include the teaching of Yamamoto. One would be motivated to have a display that can display details on trouble occurrence time on an operation screen in order to shorten the time required in trouble analysis such as trouble cause investigation or the like (¶0006)

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joho (US 2009/0118855 - Provided by IDS) as applied to claim 1 above and further in view of Woram (US 6,728,262)
Regarding to claim 6, Joho teaches the substrate processing apparatus of claim 1. Joho fails to teach wherein the device management controller includes a storage part that stores a device name and an IP address of a master apparatus, and wherein the data matching controller is configured to make communication connection with the master apparatus with the IP address and then collate a device name of the master apparatus acquired by the communication connection with the device name of the master apparatus stored in the storage part.

wherein the device management controller includes a storage part that stores a device name and an IP address of a master apparatus, and wherein the data matching controller is configured to make communication connection with the master apparatus with the IP address and then collate a device name of the master apparatus acquired by the communication connection with the device name of the master apparatus stored in the storage part (Col. 11 lines 18-46 discloses a storage that stores IP configuration file).
It would be obvious to ordinary skill in art before the effective filing date of the claimed invention to have modified the invention of Joho to include the teaching of Woram. It would be advantage to a user to have a system that are capable of simultaneously monitoring both network status information and process data using an open architecture network.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joho (US 2009/0118855 - Provided by IDS) and Woram (US 6,728,262) as applied to claim 6 above and further in view of Koshimaki et al. (US 2016/0078163)
Regarding to claim 8, Joho modified by Woram teaches the substrate processing apparatus of claim 6 wherein when the device names match each other in a collation. Joho modified by Woram fails to teach the data matching controller is configured to acquire a parameter file from the master apparatus, and collate the acquired parameter file of the master apparatus with a parameter file of the substrate processing apparatus.
Koshimaki teaches
Fig.3, ¶0047-0048).
it would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Joho modified by Koshimaki to include the teaching of Koshimaki. One would be motivated to determine if a file has been updated corrected by comparing the new file with the original file and display result of the comparison.

Claims 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joho (US 2009/0118855 - Provided by IDS) as applied to claim 1 above and further in view of Koshimaki et al. (US 2016/0078163 - Provided by IDS)
Regarding to claim 9, Yoho teaches the substrate apparatus of claim 1.  Yoho fails to each a display device including an operation screen for displaying a result of copying or collating files between apparatuses, wherein the data matching controller is configured to cause the display device to display a collation progress status of a parameter file of a master apparatus.
Koshimaki teaches
a display device (Fig.1 Manipulation and display unit) including an operation screen for displaying a result of copying or collating files between apparatuses (¶0069), wherein the data matching controller is configured to cause the display device to display a collation progress status of a parameter file of a master apparatus. (¶0060 – display result of the comparison)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Joho to include the teaching 
Regarding to claim 10, Yoho modified by Koshimaki teaches the substrate apparatus of claim 1.  Yoho modified by Koshimaki fails to teach wherein the data matching controller is configured to cause the display device to display a ratio of matching between files as a result of file copy or file collation between apparatuses.
Koshimaki teaches
wherein the data matching controller is configured to cause the display device to display a ratio of matching between files as a result of file copy or file collation between apparatuses (Fig.7, ¶0081-0085)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Joho to include the teaching of Koshimaki. One would be motivated to determine if a file has been updated corrected by comparing the new file with the original file and display result of the comparison.
Regarding to claim 17, Joho teaches the substrate processing apparatus of claim 1. Joho fails to teach a display device configured to display a result of comparison between a file of the apparatus and a file of a master apparatus, wherein the device management controller is configure to collate entire files and cause the display device to display a matching ratio.
Koshimaki teaches
a display device (Fig. 1 Manipulation and display unit) a display device configured to display a result of comparison between a file of the apparatus and a file of a master apparatus, wherein the device management controller is configure to collate entire files and cause the Fig. 7, 13B, ¶0081-0085).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Joho to include the teaching of Koshimaki. One would be motivated to determine if a file has been updated corrected by comparing the new file with the original file and display result of the comparison.

Claims 11-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joho (US 2009/0118855 - Provided by IDS) as applied to claim 1 above and further in view of Asai et al. (US 2012/0253724)
Regarding to claim 11, Joho teach the substrate processing apparatus of Claim 1 wherein the device state monitoring control part, Joho fails to teach configured to compare the device data obtained from the operation state of the parts constituting the apparatus with standard data corresponding to the device data and determine whether or not the device data is abnormal.
Asai teaches
configured to compare the device data obtained from the operation state of the parts constituting the apparatus with standard data corresponding to the device data and (Fig. 10, ¶0126-0127 - obtaining data and comparing data with the band e.g. reference data)
determine whether or not the device data is abnormal (¶133 -0135 - determining step).
It would have been obvious to ordinary skill before the effective filling date of the claim invention to have modified the invention of Joho to include the teaching of Asai. One would be motivated to have a management device capable of precisely managing data through 
Regarding to claim 12, Joho modified by Asai teaches claim 11 wherein the device state monitoring control part. Joho modified by Asai fails to teach w configured to make communication connection with a master apparatus having standard device data and obtain the standard device data from the master apparatus.
Asai teaches
configured to make communication connection with a master apparatus having standard device data and obtain the standard device data from the master apparatus (Fig. 4, ¶0093-0094 - especially When a selection of a master data file is requested from the input unit 506, the database 503 d extracts the master data corresponding to the master data file, and stores the same).
It would have been obvious to ordinary skill before the effective filling date of the claim invention to have modified the invention of Joho to include the teaching of Asai. One would be motivated to have a management device capable of precisely managing data through monitoring
Regarding to claim 13, Joho teaches the substrate processing apparatus of claim 1 wherein the parts management controller. Joho fails to teach configured to compare the parts data with a threshold value corresponding to the parts data and determine replacement timing according to whether the parts data exceeds the threshold value.
Asai teaches
configured to compare the parts data with a threshold value corresponding to the parts data and determine replacement timing according to whether the parts data exceeds the threshold 0133 - In step 212 (S212), the determining unit 518 compares the count value counted in step 210 (S210) with a threshold value as a predetermined number. If the count value is less than the threshold value, the process goes to step 214 (S214). Otherwise, if the count value exceeds the threshold value, the process proceeds to step 216 (S216)).
It would have been obvious to ordinary skill before the effective filling date of the claim invention to have modified the invention of Joho to include the teaching of Asai. One would be motivated to have a management device capable of precisely managing data through monitoring data waveforms, rather than determining an abnormality of a substrate processing apparatus based on a detection of temporary noise or overshoot.
Regarding to claim 14, Joho teaches the substrate processing apparatus of claim 1 wherein the device management controller. Joho fails to teach includes: a storage part that stores parts data of the parts constituting the apparatus and a threshold value corresponding to the parts data; and a display device that displays an icon in accordance with the number of the maintenance timing monitoring result data determined as abnormal in comparison between the parts data and reference data.
Asai teaches
a storage part that stores parts data of the parts constituting the apparatus and a threshold value corresponding to the parts data; (Fig. 4 Storage Unit 505, ¶0085-0091) 
a display device that displays an icon in accordance with the number of the maintenance timing monitoring result data determined as abnormal in comparison between the parts data and reference data (Fig.4 Data display unit 505, ¶0099-0102).
It would have been obvious to ordinary skill before the effective filling date of the claim invention to have modified the invention of Joho to include the teaching of Asai. One would 
Regarding to claim 19, a non-transitory computer-readable recording medium (Fig.2 RAM 21B) storing a program that causes a device management controller to perform a process (¶0024-0029 describing program to execute functions of the invention), 
wherein the device management controller (Fig.1 Controller 20) includes at least one selected from the group consisting of: 
a parts management controller (Fig.1, Information collection Part 13) configured to monitor parts data of parts constituting the apparatus; (¶0021-0022; ¶0025 monitoring components making up semiconductor apparatus)
a device state monitoring controller (Fig.1 Controller 12) configured to monitor integrity of device data obtained from an operating state of the parts constituting the apparatus; (¶0022-0024)
a data matching controller (Fig.1 Controller 12) configured to monitor facility data provided from a factory facility to the apparatus, (¶0048, ¶0051 MTBF and environment data is received in order to determine operation condition of the apparatus) the process comprising: 
monitoring the parts data (¶0021-0022; ¶0025 monitoring components making up semiconductor apparatus) and outputting maintenance timing monitoring result data; (¶0048-0049)
comparing the device data with standard data and outputting device state monitoring result data; (¶0077 - Thereafter, the data processing part 23 compares the calculated “existence percentage in allowable accuracy ” and “component consumed ratio ” with the status determine information D3 and determines in which level the status of the component A lies)
evaluating at least a plurality of data selected from the group consisting of the device data, the parts data, and the facility data and 
deriving information indicative of an operation state of the apparatus based on at least a plurality of monitoring result data selected from the group (¶0066-0079) consisting of the maintenance timing monitoring result data (Maintenance information ¶0053-0056), the device state monitoring result data (Attribute Information ¶0048-0051), and the utility monitoring result data (Status Determined Information ¶0058-0065).
Joho fails to teach comparing the facility data of the apparatus with reference data corresponding to the facility data and outputting utility monitoring result data.
Asai teaches
comparing the facility data of the apparatus with reference data corresponding to the facility data and outputting utility monitoring result data; (¶0133 - In step 212 (S212), the determining unit 518 compares the count value counted in step 210 (S210) with a threshold value as a predetermined number. If the count value is less than the threshold value, the process goes to step 214 (S214). Otherwise, if the count value exceeds the threshold value, the process proceeds to step 216 (S216)).
It would have been obvious to ordinary skill before the effective filling date of the claim invention to have modified the invention of Joho to include the teaching of Asai. One would be motivated to have a management device capable of precisely managing data through monitoring data waveforms, rather than determining an abnormality of a substrate processing apparatus based on a detection of temporary noise or overshoot.
Allowable Subject Matter
Claims 7 and 16 would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection of 35 USC 112a
The following is an Examiner’s statement of reasons for allowance 
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claim 7, the prior arts of record do not teach or suggest the claimed invention having “to acquire a recipe file from the master apparatus, copy the acquired recipe file of the master apparatus, and make the copied recipe file a recipe file of the substrate processing apparatus.”
Regarding to claim 16, the prior arts of record do not teach or suggest the claimed invention having “wherein the device management controller displays on the operation screen a part of the apparatus in which an abnormality occurs, based on monitoring result data determined as abnormal, of at least one selected from the maintenance timing monitoring result data and the device state monitoring result data, in such a manner that the abnormality can be discriminated”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862